Exhibit 10.34

SYNIVERSE TECHNOLOGIES, INC.

EXECUTIVE SEPARATION AGREEMENT

THIS EXECUTIVE SEPARATION AGREEMENT (the “Agreement”) is entered into as of
March 12, 2007, by and among Raymond L. Lawless (“Lawless”), Syniverse
Technologies, Inc., a Delaware corporation (“Employer”) and Syniverse Holdings,
Inc., a Delaware corporation (the “Company”). Lawless, Employer, and the Company
are sometimes collectively referred to herein as the “Parties” and individually
as a “Party.”

Lawless, Employer and the Company are parties to that certain Senior Management
Agreement, dated as of February 9, 2005 (the “Senior Management Agreement”).
Effective as of May 31, 2007, unless otherwise agreed to by the Parties pursuant
to Section 1(b) herein (the “Separation Date”), Lawless will resign from his
position as Chief Financial Officer of Employer and its subsidiaries. The
Parties now wish to enter into this Agreement regarding the terms of Lawless’s
separation from Employer and its subsidiaries. Any capitalized term not
otherwise defined herein has the meaning set forth in the Senior Management
Agreement, unless otherwise indicated herein.

In consideration of the foregoing and the mutual covenants, representations,
warranties and agreements set forth herein, the Parties agree as follows:

1.    Separation from the Company.

(a)    Effective as of the Separation Date, Lawless will cease to be employed by
Employer and its subsidiaries as a result of his resignation, without Good
Reason, from his position as Employer’s chief financial officer, as well as from
all other offices and positions of the Company, Employer, and their
subsidiaries. At such time, Lawless will no longer be required to fulfill any of
the duties or responsibilities associated with any of these positions or offices
and all authority of Lawless related to such positions and offices is hereby
expressly revoked, effective as of the Separation Date.

(b)    Notwithstanding the foregoing, in the event that Syniverse has not
successfully hired a replacement for Lawless by May 31, 2007, the Parties may
agree to extend the Separation Date up to the earlier of (i) the date Syniverse
hires a replacement for Lawless and (ii) June 30, 2007.

2.    Consultancy Period.

(a)    Employer hereby engages Lawless as an independent contractor, and not as
an employee, to render consulting services to Employer and its subsidiaries as
hereinafter provided, and Lawless hereby accepts such engagement, for a period
of twelve months following the Separation Date (the “Consulting Period”).
Lawless shall not have any authority to bind or act on behalf of Employer or its
subsidiaries. During the first six months of the Consulting Period, Lawless
shall render such consulting services to Employer and its subsidiaries as
Employer from time to time requests, for a period of not more than ten hours per
week. Thereafter, during the remainder of the Consulting Period, Lawless shall
render such consulting services to Employer and its subsidiaries as may be
mutually agreed to by the parties. Lawless agrees to provide such consulting
services in good faith and to the best of his ability.

(b)    Employer shall pay to Lawless for the services provided during the
Consulting Period an amount equal to his Annual Base Salary in effect as of the
end of the Employment Period, half of which shall be payable six months and one
day after the Separation Date, with the remaining half payable on a pro rata
basis over the final six months of the Consulting Period in accordance with
Employer’s normal payroll practices.

(c)    Lawless shall be reimbursed for reasonable out-of-pocket expenses
incurred in connection with any such consulting services requested by Employer,
in accordance with Employer’s policies relating to reimbursement



--------------------------------------------------------------------------------

of expenses and with reasonable supporting documentation, but any such
reimbursement with respect to the first six months of the Consulting Period
shall not be payable until six months and one day after the Separation Date.

(d)    Employer shall provide Lawless with administrative and secretarial
support at Employer’s executive offices in Tampa, Florida for up to five hours
per week during the Consulting Period.

(e)    Lawless shall have the right to retain his personal computer after the
Separation Date, but Employer may remove, erase, overwrite or otherwise
eliminate any and all data, information, and software from such computer before
releasing such computer to Lawless. If Lawless learns that such computer
contains any proprietary or confidential information of Employer or any software
licensed to Employer and not to Lawless, Lawless shall immediately remove such
information and/or software from such computer.

(f)    To the extent not provided for in the Senior Management Agreement, and
without limiting any terms of the Senior Management Agreement, all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Employer’s or any of their
respective subsidiaries’ or affiliates’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Lawless
(either solely or jointly with others) as part of the consulting services
referred to in this Section 2 shall be considered Work Product under the Senior
Management Agreement.

3.    COBRA. On or after the Separation Date, Lawless may choose to participate
in medical, dental and vision benefit coverage (at the executive level) in
accordance with Section 4980B of the Internal Revenue Code. Lawless’s
participation in such benefits will be subject to the normal eligibility
requirements of such benefit programs. Employer shall reimburse the costs
incurred during the Consulting Period for such benefit programs, but no such
reimbursement with respect to the first six months of the Consulting Period
shall be payable until six months and one day after the Separation Date. Lawless
shall be responsible for the costs incurred for such programs upon the earlier
of the expiration of the Consulting Period or his obtaining employment through
which similar programs are made available for his participation. Except as
otherwise provided herein or required by applicable law, Lawless is not entitled
to any other compensation or benefits from the Company, Employer, or any of
their subsidiaries.

4.    Unused Vacation Days and Bonus Payment.

(a)    Employer shall pay to Lawless the cash value of any vacation days and
paid time-off accrued but unused by Lawless as of the Separation Date, according
to Employer’s vacation pay policy and paid time-off policy, respectively. Any
such payments shall be payable six months and one day after the Separation Date.

(b)    Lawless shall be eligible to receive a bonus payment for the current
fiscal year, in accordance with the terms of the Senior Management Agreement and
only if Employer in its discretion pays bonuses for the current fiscal year,
which bonus payment shall be paid on a pro rata basis based upon the portion of
the year that elapsed from January 1, 2007 up to the Separation Date. Any such
payment shall be payable six months and one day after the Separation Date.

5.    Accelerated Vesting of Certain Stock Options.

(a)    Lawless and the Company are parties to that certain Non-Qualified Stock
Option Award Agreement, dated as of May 12, 2006 and that First Amendment To
Non-Qualified Stock Option Award Agreement, dated as of August 15, 2006
(together, the “Stock Option Award”). Any capitalized term in this Section 5 not
otherwise defined herein has the meaning set forth in the Stock Option Award.

(b)    Pursuant to the Stock Option Award, the Company granted Lawless an Option
to acquire 40,000 Option Shares pursuant to the Syniverse Holdings, Inc. 2006
Long-Term Equity Incentive Plan (the “Plan”). With respect to these Option
Shares:

(i)    The Option Shares due to vest on May 12, 2007 shall vest in accordance
with its terms; and

 

2



--------------------------------------------------------------------------------

(ii)    All other Option Shares will expire according to the terms of the Stock
Option Award and the Plan.

(c)    With respect to the Option Shares referred to under this Section 4(b)(i),
the Option to acquire these shares shall expire on December 31, 2007,
notwithstanding the special expiration rules set forth in the Plan.

(d)    All other terms of the Stock Option Award shall remain in effect after
the Separation Date.

6.    Accelerated Vesting of Restricted Stock.

(a)    Lawless and the Company are parties to that certain Restricted Stock
Grant Agreement, dated as of June 6, 2006 and that First Amendment To Restricted
Stock Grant Agreement, dated as of August 15, 2006 (together, the “Restricted
Stock Grant”). Any capitalized term in this Section 6 not otherwise defined
herein has the meaning set forth in the Restricted Stock Grant.

(b)    Pursuant to the Restricted Stock Grant, the Company granted Lawless
40,000 Restricted Shares pursuant to the Plan. With respect to these Restricted
Shares:

(i)    The Restricted Shares due to vest on June 6, 2007 shall vest as of the
Separation Date; and

(ii)    All other Restricted Shares (the “Remaining Restricted Shares”) will:

(A)    Cease to vest pursuant to the terms of the Restricted Stock Grant and the
Plan; and

(B)    Be forfeited according to the terms of the Restricted Stock Grant and the
Plan on the first anniversary of the Separation Date, provided that if a Sale of
the Company (as defined in the Senior Management Agreement) occurs prior to the
first anniversary of the Separation Date, the Remaining Restricted Shares shall
vest if and to the extent that they would have vested for other similarly
situated employees if Lawless had remained an employee of Employer through the
date of such Sale of the Company. Any Remaining Restricted Shares that do not
vest in connection with such Sale of the Company shall be forfeited.

(c)    All other terms of the Stock Option Award shall remain in effect after
the Separation Date.

7.    Bonus Upon Sale

(a)    If a Sale of the Company occurs within one year after the Separation
Date, and in connection with such Sale of the Company, the Company accelerates
the vesting of some or all of its options outstanding under the Plan
(“Accelerated Vesting”), then on the date of such Sale of the Company, Lawless
shall be eligible to receive a bonus (“Bonus Upon Sale”), determined as follows:

(i)    The Bonus Upon Sale shall equal (x) the result of the price paid per
share in the Sale of the Company minus $16.60, multiplied by (y) the number of
remaining unvested Option Shares (as defined in the Stock Option Award) that
would have vested under the Accelerated Vesting for similarly situated employees
had Lawless remained an employee of Employer through the date of such Sale of
the Company.

(ii)    The Bonus Upon Sale shall be payable in the same form of consideration
paid to the Company’s stockholders in the Sale of the Company.

(iii)    Payment of the Bonus Upon Sale shall be subject the same conditions
that are established by the Company in the Accelerated Vesting. For example, if
payment of consideration with respect to any options is deferred, payment of the
Bonus Upon Sale shall be similarly deferred.

(iv)    Notwithstanding the foregoing, no portion of the Bonus Upon Sale shall
be payable until six months and one day after the Separation Date.

 

3



--------------------------------------------------------------------------------

8.    Continuing Effectiveness of Terms of Senior Management Agreement. As
provided for in the Senior Management Agreement, the Senior Management Agreement
(except for the provisions of Sections 6(a),(b) and (c) of the Senior Management
Agreement, which shall not apply after the Separation Date) shall remain in full
force and effect after the Separation Date.

9.    Nondisparagement. Lawless shall not defame, disparage, make any derogatory
or negative public statements about, or take any action or make any statement
which may adversely affect or disparage the reputation, business or goodwill of
Employer, the Company, any of their subsidiaries, or their past and present
investors, officers or employees. Employer and the Company shall not defame,
disparage, make any derogatory or negative public statements about, or take any
action or make any statement which may adversely affect or disparage the
reputation of Lawless.

10.    Release.

(a)    Except as otherwise provided in Section 11 herein, Lawless (for himself,
heirs, executors, administrators, successors and assigns) hereby releases and
forever discharges Employer, the Company, their subsidiaries, predecessors,
successors, assignees, affiliates, past and future investors, owners, officers,
directors, partners, members, shareholders, employees, agents and attorneys
(collectively, the “Released Entities”), jointly and individually, from
liability on or for any and all charges, claims, controversies, actions, causes
of action, cross-claims, counterclaims, demands, debts, duties, sanctions,
fines, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs, attorney’s fees, sums of money, suits,
contracts, covenants, controversies, agreements, promises, responsibilities,
obligations and accounts of any nature whatsoever in law or in equity, direct or
indirect, both past and present and whether or not now or heretofore known,
suspected or claimed or whether asserted or unasserted (collectively, “Claims”)
against the Released Entities including, but not limited to, claims arising out
of the employee/employer relationship, claims under the Americans with
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. Section 2000 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.) the
Age Discrimination in Employment Act (29 U.S.C. Section 626 et seq.), the Family
and Medical Leave Act (29 U.S.C. Section 2601 et seq.), and the Employee
Retirement and Income Security Act (29 U.S.C. Section 1001 et seq.), claims
under federal, state and local constitutions, statutes, ordinances, human rights
laws, and common laws, and claims for breach of contract, discrimination,
wrongful discharge, tortious interference with contract, intentional and
negligent infliction of emotional distress under any other statutory or common
law theories (in its entirety, the “Release”). Lawless, Employer, and the
Company agree that the Release shall be construed as broadly and generally as
the law permits.

 

(b)    In signing this Agreement, Lawless acknowledges that he intends that this
Release shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. Lawless expressly consents that this Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Released Claims hereinabove mentioned or
implied. Lawless acknowledges and agrees that this waiver is an essential and
material term of this Release and without such waiver Employer and the Company
would not have agreed to make the payments described in Section 2, Section 3 and
Section 4 above, would not have agreed to the accelerated vesting and extension
of the expiration date described in Section 5 above, would not have agreed to
the accelerated vesting and vesting upon a Sale of the Company described in
Section 6 above, and would not have agreed to the Bonus Upon Sale described in
Section 7 above. Lawless further agrees that in the event he brings his own
Claim in which he seeks damages against Employer or the Company, or in the event
he seeks to recover against Employer or the Company in any Claim brought by a
governmental agency on his behalf, this Release shall serve as a complete
defense to such Claim.

11.    Indemnification. Lawless shall have the right to be indemnified in
accordance with and to the extent covered by Employer’s or any of its affiliates
corporate charter, by-laws and Directors and Officers insurance policy.

 

4



--------------------------------------------------------------------------------

12.    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

If to Employer:

Syniverse Technologies, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647-1765

Attention: Robert Garcia, Jr.

 

5



--------------------------------------------------------------------------------

  with copies to:    

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

GTCR Capital Partners, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, IL 60606-6402

  Attention:   David A. Donnini     Collin E. Roche   and    

Kirkland & Ellis

200 East Randolph Drive

Chicago, IL 60601

  Attention:   Stephen L. Ritchie, P.C. If to the Company:  

Syniverse Holdings, Inc.

One Tampa City Center

Suite 700

Tampa, FL 33602

  Attention:   Robert Garcia, Jr.   with copies to:    

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

GTCR Capital Partners, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, IL 60606-6402

  Attention:   David A. Donnini     Collin E. Roche   and    

Kirkland & Ellis

200 East Randolph Drive

Chicago, IL 60601

  Attention:   Stephen L. Ritchie, P.C. If to Lawless:  

Raymond L. Lawless

5004 Londonderry Drive

Tampa, FL 33647

 

 

6



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

13.    General Provisions.

(a)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b)    Complete Agreement. This Agreement, the Senior Management Agreement, the
Stock Option Award and the Restricted Stock Grant embody the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

(c)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

(d)    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Lawless,
Employer, the Company, Holdings LLC and their respective successors and assigns
provided that the rights and obligations of Lawless under this Agreement shall
not be assignable.

(e)    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

(f)    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(g)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Employer, the Company, Holdings
LLC and Lawless.

(h)    Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

14.    Acknowledgement.

(a)    Lawless acknowledges that he has carefully read and fully understands
each of the provisions of this Agreement, that he has had the opportunity to
have an attorney explain the terms of this Agreement, that he signs this
Agreement knowingly and voluntarily as his own free act and deed, that the
consideration described herein is in addition to that to which he is already
entitled, that the consideration is adequate and satisfactory to him and

 

7



--------------------------------------------------------------------------------

that this Agreement was freely entered into without fraud, duress or coercion
and with full knowledge of its significance, effects and consequences. Lawless
confirms that he has had at least twenty-one (21) days to consider whether or
not to sign this letter.

(b)    Lawless acknowledges that he understands that he may revoke his assent to
this Agreement if he does so within seven days of executing it and that this
letter agreement is not effective until such seven day period has expired.

*    *    *    *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SYNIVERSE HOLDINGS, INC. By:   /s/ Tony G. Holcombe  

Name: Tony G. Holcombe

Title:   Chief Executive Officer

  /s/ Raymond L. Lawless   Raymond L. Lawless

 

9